The Chancellor.
There is nothing in the petition which gives to this court any jurisdiction, or authority to interfere.m tbi; ■ summary way, even if the petitioner has a preferable claim on the funds in question. Jf he has any equitable claim to payment out of any funds which belonged to either of the firms, and which claims are affected by the decree in this suit, which is doubtful, at least, upon the facts stated in Ids petition, his proper course is to file a bill, in his own name, making Harrison, and the several members of the firm, defendants in such suit. I *36am inclined to think, however, that he is not in a situation to file such a bill until he has exhausted his remedy at law, against his debtors, by judgment alid execution.
Application denied, with costs.